Title: To James Madison from John Lamson, 22 May 1802
From: Lamson, John
To: Madison, James


					
						Respected Sir
						Trieste 22d. May 1802
					
					I last addressed You Under date of the 18. March, since which I have Nothing of importance to communicate. I avail myself however of this favorable oppertunity, direct for America of enclosing You a list of all the American Vessells that have ever visited this port and as far as information could be obtained I beleive it is correct. Of the situation of the squadron of the United States in these seas I have no information and the length of time I am without Your instructions leaves me in perfect ignorance with respect to the situation of the United States and the Barbary powers.
					Trieste being surrounded by an extensive and encreasing manufactoring country where the produce of the west Indies and many articles the growth of the United States are allways in great demand appears to offer as many advantages for trade as any other port in the Mediterranean, especially if our trade to the Islands is not too much restricted The principle articles of export are Hemp Iron & steell and articles manufactured from them, Coarse cloths, Linnens & Glass ware, and generally all articles from the Levant and Neighboring Islands are shipped from this port on advantageous terms. I have the honor to be Sir Your most Obedt. & very Hume. Servt.
					
						John Lamson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
